In a stockholder’s derivative action to set aside the dissolution of a corporation and certain conveyances of real property, and for other relief, the appeal is from *846an order which granted respondents’ motion pursuant to section 586 of the Civil Practice Act discharging of record appellant’s notice of pendency of action filed in the action unless appellant file an undertaking in a stated amount. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfield, JJ., concur.